[PUBLISH]




                      IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT                     FILED
                                                                   U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                          05/26/99
                              Nos. 98-2010, 98-2012 & 98-2013         THOMAS K. KAHN
                                                                           CLERK
                         D.C. Docket Nos. 3:97cr81/RV, 3:97cr92/RV
                                       3:97cr103/RV


UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                           versus


CHRISTOPHER SUMMERS, a.k.a. Christopher
Summers,

                                                                 Defendant-Appellant.




                         Appeals from the United States District Court
                             for the Northern District of Florida


                                       (May 26, 1999)

Before EDMONDSON and CARNES, Circuit Judges, and WATSON*, Senior Judge.

___________________
*Honorable James L. Watson, Senior U.S. Judge, Court of International Trade, sitting by
designation.

WATSON, Senior Judge:
       Defendant-Appellant Christopher Summers challenges the two-level

increase in his offense level determination made by the sentencing judge for

making a “threat of death” during a bank robbery.

       Because we find that the amended Sentencing Guideline applied to Summers

increased his punishment over that provided at the time of his crime, we hold that it

was applied to him in violation of the Ex Post Facto clause of the United States

Constitution. We therefore vacate the sentence and remand for re-sentencing.

           The sole issue presented here is whether a two-level sentence enhancement

for making a “threat of death” during a bank robbery violated the constitutional

prohibition against ex post facto laws.1 We review questions of the application of

the law to the facts in sentencing de novo. United States v. Burton, 933 F2d 916,

917 (11th Cir. 1991) (per curiam).

                                     I. BACKGROUND




       1
        The disputed two-level increase was the only one that affected the guideline sentencing
range in the sentencing of the defendant for a total of seven bank robberies. The challenged
increase was done in sentencing on Count 3 of CR81-001, which, because it had an undisputed
enhancement for obstruction of justice, was the count with the highest adjusted offense level and
therefore, by operation of the multiple counts procedure of U.S.S.G. § 3D1.4, had five levels
added to it, causing it to reach level 31 before being reduced by three points down to 28 for
acceptance of responsibility. Without the disputed enhancement, no count would have had an
adjusted offense level higher than 24. The multiple counts addition of five levels pursuant to
U.S.S.G. § 3D1.4 would have then resulted in a maximum level of 29 and the 3-point reduction
for acceptance of responsibility would have produced a total offense level of 26, a result 2 points
lower than the one reached at sentencing.
                                                 2
       The sequence of events and the circumstances giving rise to this issue are as

follows: On June 20, 1997 Summers robbed the First National Bank and Trust in

Santa Rosa Beach, Florida, using a note that said “I’ve got a gun, give me $500.”

At the time of that robbery, the 1995 version of the United States Sentencing

Guidelines (U.S.S.G.) in § 2B3.1(b)(2)(F) provided for an increase of two levels

“if an express threat of death was made....” As of the time of that robbery this

Court had twice held that “[t]he statement, ‘I have a gun’ is not a[n] express threat

of death within the context of [s]ection 2B3.1(b)(2)([F])....” United States v.

Canzater, 994 F.2d 773, 775 (11th Cir. 1993) (per curiam); United States v. Moore

6 F.3d 715, 722 (11th Cir. 1993).

       After the robbery the Sentencing Commission, effective November 1, 1997,

amended the guideline under discussion by deleting the word “express”. U.S.S.G.

App. C., amend. 552 (November, 1997) Amendment 552 added commentary to

the effect that “the defendant does not have to state expressly his intent to kill the

victim in order for the enhancement to apply.”2




       2
         The Sentencing Commission stated that the “amendment addresses a circuit court
conflict regarding the application of the ‘express threat of death enhancement...’ and further
explained that the amendment ‘adopts the majority appellate view which holds that the
enhancement applies when the combination of the defendant’s actions and words would instill in
a reasonable person in the position of the immediate victim (e.g., a bank teller) a greater amount
of fear than necessary to commit the robbery.’”

                                                3
       On December 18, 1997 the defendant was sentenced under the amended

guideline, with the sentencing judge treating the amendment as a “clarification” of

the previous guideline, finding that defendant had made a threat of death when he

said “I’ve got a gun, give me $500” and adding two levels to the offense-level

determination for the Santa Rosa Beach bank robbery. (R6-9).3



                                     II. DISCUSSION

       It is the general rule that a defendant is sentenced under the Sentencing

Guidelines in effect on the date of sentencing unless doing so would violate the ex

post facto clause of the United States Constitution. United States v. Bailey, 123

F.3d 1381, 1403 (11th Cir. 1997). The primary consideration in finding an ex post

facto violation is whether punitive enactments have failed to give individuals fair

warning of their effect. Weaver v. Graham, 450 U.S. 24, 28 - 31, 101 S. Ct. 960,

67 L.Ed.2d 17 (1981).

       The starting point of our analysis is the apparent effect on the defendant of

the amendment to the Sentencing Guidelines. At the time of the bank robbery in

question Summers was on notice, so to speak, that saying “I have a gun” in the


       3
        At one point (R7) the sentencing judge opined that, even if he were to use the earlier
guidelines, he would still be obliged to apply the “clarifying amendment.” In either event, the
reasoning of this opinion is unaffected.

                                                4
course of robbing a bank in the 11th Circuit did not amount to making an “express

threat of death” and therefore would not increase his punishment. That

understanding could be overcome in two ways; the Supreme Court could have

ruled that, contrary to the holdings of this court, saying “I have a gun” was an

“express threat of death” or the Sentencing Commission could have clarified its

Guideline in a way that gave it a retroactive effect despite this court’s prior

holdings.4

        If, after Summers’ bank robbery and before his sentencing, the Supreme

Court had held that “I have a gun” is an express threat of death under the

Guidelines there would have been no ex post facto objections available to

Summers. The decision of the Supreme Court would unquestionably be a

“clarification” that, from the very beginning, the language of “express threat”

included “I have a gun.” In effect, the Supreme Court would be saying that judges

and bank robbers were indeed on notice as to that meaning at the time of the

robbery. Any contrary understanding would have been illusory or mistaken.

       The same cannot be said of what the Sentencing Commission did here,

primarily because it had to change the language of the original guideline in order to



       4
       This circuit could also have repudiated its earlier holdings in which case the effect
would have been the same as that of a contrary Supreme Court ruling.
                                                5
accomplish its amendment.5 At the very least, what that change must mean is that,

within this circuit, the word “express”somehow prevented Summers from receiving

a fair warning that saying “I have a gun” in the course of a bank robbery was

punishable as an “express threat of death.” In other words, in contrast to what the

Supreme Court might have done, the action of the Sentencing Commission did not

necessarily speak to what the meaning of the guideline was at the time of the bank

robbery because it had to change the language of the Guideline in order to express

its intention clearly.

       Amendment 552 was not merely an explanation or interpretation of the old

Guideline. Consequently, the holding of United States v. Stinson, 508 U.S. 36

(1993) that later commentary is authoritative does not apply here. This court has

recognized that its rulings on sentencing can be informed by amended commentary

to the Sentencing Guidelines. See, United States v. Dedeker, 961 F.2d 164 (11th

Cir. 1992). But, as was noted in that case, “nothing in the amended commentary

either contradicts or substantively alters any relevant preexisting commentary,” and

“the changes merely supplement commentary carried over from the earlier

version.” United States v. Dedeker, at 166, note 4. Here, the case is far different

       5
        Had it left the language of the guideline alone and merely commented in one way or
another that “the 11th Circuit is wrong,” we would be facing a different problem. We would then
have to decide between acceding to that comment as a clarification or rejecting it as a comment
inconsistent with the plain meaning of the Guideline. 18 U.S.C. §§3553(a)(4),(b).
                                               6
and the alteration of actual Guideline language strongly suggests that a substantive

change was being made.

       That the amendment overturned earlier precedent in the Circuit is also

significant. But, under Stinson, that can be done. Still, it cannot be done unless

the amendment clarifies a meaning that was inherent in the original Guideline. If

that meaning was needed to provide the fair warning required by the Constitution

for criminal punishment it must be present with sufficient clarity to satisfy ex post

facto concerns.

       It is conceivable that, even with the change of Guideline language, the

amendment by the Sentencing Commission might have been a “clarification” with

retroactive effect if this court, in its earlier decisions, had indicated that it was

interpreting ambiguous language and the “clarification” addressed that ambiguity.

       But this court reached its conclusions about the meaning of “express threat

of death” by examining the plain meaning of the Guideline language and the plain

examples given in the commentary, without detecting the slightest ambiguity in the

matter.6 Nor does the conflict between the circuits necessarily arise from


       6
         In U.S. v. Canzater “express” was understood to mean “directly” or “distinctly stated” or
“clearly indicated” and “not when the threat is implied or left to inference.” Canzater at 775.
The same was understood in U.S. v. Moore and additional guidance was found in the examples
given in the explanatory commentary. U.S.S.G. § 2B3.1(b)(2)(F), comment, note 7 read: An
“express threat of death,” as used in subsection (b)(2)(F), may be in the form of an oral or
written statement, act, gesture, or combination thereof. For example, an oral or written demand
                                                7
ambiguity in the original Guideline. As noted by the D.C. Circuit, the Eighth

Circuit in United States v. Cadotte, 57 F.3d 661, 662 (8th Cir. 1995) Arnold, M.S.,

J., dissenting, cert. denied ___ U.S. ___, 116 S. Ct. 783, 133 L.Ed.2d 733 (1996),

and the Ninth Circuit in United States v. Strandberg, 952 F.2d 1149, 1151 (9th Cir.

1991) “effectively replaced the ‘express threat of death’ requirement with the

commentary’s final sentence, “focusing on the degree of fear that the robber

instilled in a reasonable victim.” U.S. v. Robinson, 86 F.3d 1197, 1203 (D.C. Cir.

1996). The D.C. Circuit, dealing with a robber who said he would shoot someone

if he was not given money, saw itself as taking a less extreme approach when it

read “express” as “clear” and held that “clear” allowed the threat to be discerned

by interpretation, inference or implication.7

       The Seventh Circuit opined that “a bank robber’s pointing his hand through

his coat pocket, while claiming to have a gun...” can



using words such as “Give me the money or I will kill you”, “Give me the money or I will pull
the pin on the grenade I have in my pocket”, “Give me the money or I will shoot you”, “Give me
the money or else (where the defendant draws his hand across his throat in a slashing motion)”,
or “Give me the money or you are dead” would constitute an express threat of death. The court
should consider that the intent of the underlying provision is to provide an increased offense
level for cases in which the offender(s) engaged in conduct that would instill in a reasonable
person, who is a victim of the offense, significantly greater fear than that necessary to constitute
an element of the offense of robbery.
       7
          At the same time, the D.C. Circuit stated that “I have a gun” would be less likely to
satisfy its requirements and “indeed, on its face, it is not a ‘threat’ at all.” U.S. v. Robinson at
1203.
                                                   8
be an express threat of death. U.S. v. Hunn, 24 F.3d 994, 997 (7th Cir. 1994). The

Fourth Circuit, dealing with a bank robber who said, after his demand for money,

“I have a gun pointed at you” found that language indistinguishable from the

commentary example of “Give me the money or I will shoot you”. U.S. v. Murray,

65 F.3d 1161, 1166-67 (4th Cir. 1995).8

       The Third Circuit, the only one dealing with the same “I have a gun”

language as the cases in this Circuit, focused on the final sentence of the

commentary to allow a threat of death to be based on the logical inferences of a

reasonable victim. It also drew support from the then imminent deletion of the

word “express” from the Guideline. United States v. Figueroa, 105 F.3d 874, 879-

880 (3rd Cir. 1997)

       From the point of view of this Court, to the extent, if any, that other circuits

have departed from a requirement that a threat of death be “express” they have



       8
         That court criticized this Circuit for ignoring a commentary example it thought indicated
a “direct implication” of death, i.e., the robber who says “Give me your money or else” and
draws his hand across his throat in a slashing motion. This Court would obviously consider that
the gesture of a hand slashed across the throat is an ancient and unmistakable express threat of
death.
        In a more convoluted situation a defendant was the accomplice of the robber who
actually demanded money. The one who demanded the money said “or the person behind me
[referring to the defendant accomplice] will shoot someone,” The Tenth Circuit found that was
an express threat of death by the silent accomplice by operation of Subsection (B) of U.S.S.G. §
1B1.3(a)(1) under which all reasonably foreseeable acts of joint actors in criminal activity are
imputed to a defendant for sentencing purposes. U.S. v. Lambert, 995 F.2d 1006, 1009 (10th Cir.
1993).
                                                9
done so not because of ambiguity in the Guideline, but due to either the mistaken

understanding of plain language and specific examples or to the transformation of a

necessarily vague summary of intent in the original commentary into the

controlling standard of the Guideline. In any event, none of the other decisions

purported to be dealing with ambiguous language.9

       It follows that the Sentencing Commission was not clarifying ambiguous

language but was making a substantive change in the Guideline by eliminating the

key defining adjective in the operative language and expanding the guideline to

cover conduct that was not “express.” At the very least, it was making a new start

in the face of rampant confusion engendered by an inconsistency between the

“express” Guideline as exemplified by the “express” examples in the commentary

on the one hand and the final summarizing statement in the commentary on the

other. And this required a substantive change in the text of the Guideline.

       Further support for the view that this was a substantive amendment can be

found in the fact that the Sentencing Commission withdrew its initial


       9
         Not surprisingly, on the question of the plain meaning of the word “express” and the
original Guideline this court finds most persuasive the opinion in United States v. Alexander, 88
F. 3427 (6th Cir. 1996) and the dissenting opinions of Judge Easterbrook in United States v.
Hunn, 24 F.3d 994, 999-1000 (7th Cir. 1994); Judge Becker in United States v. Figueroa, 105
F.3d 874, 880-882 (3rd Cir. 1997) Judge Rovner in United States v. Carbaugh, 141 F.3d 791,
795-798 (7th Cir. 1998) and Judge Lynch in United States v. Burns, 160 F.3d 82, 86-87 (1st Cir.
1998). Removing the word “express” made an increase of punishment apply to cases in which
the threat of death was inferred or implied. That was a substantive change.

                                               10
characterization of the amendment as clarifying. When the amendment was first

proposed the Commission stated that it “adopts the majority view and clarifies the

Commission’s intent....” Proposed Amendment to the Federal Sentencing

Guidelines, 60 Crim. L. Rep. (BNA) 2019, 2035 (Jan. 15, 1997). The

“clarification” motive was not mentioned in the final amendment.

      It is also apparent that any attempt to amend this guideline purely by means

of commentary would have inevitably run into the plain meaning of “express” and

led to extreme awkwardness and gross internal contradiction. For example, if the

word “express” had been left untouched and the Commission had only added its

new commentary that “...the defendant does not have to state expressly his intent to

kill the victim in order for the enhancement to apply,” the clash of meaning would

have been palpable and irreconcilable. The word “express” had to be removed

because it represented a meaning different from the one being fostered by the

amendment, a meaning not inherent in the original Guideline; hence, the

amendment was making a substantive change in the law. It was therefore a

violation of the ex post facto clause of the Constitution to apply this amended

Guideline to a crime committed at a time when a lesser punishment under the

earlier Guideline was the law.

                                 III. CONCLUSION


                                         11
      For the foregoing reasons, this case is REVERSED and REMANDED for re-

sentencing consistent with this opinion.




                                           12
CARNES, Circuit Judge, dissenting:

      The Ex Post Facto Clause requires us to decide whether Amendment No.

552 to the sentencing guidelines clarifies the meaning of U.S.S.G. §

2B3.1(b)(2)(F), or instead changes that meaning. If the amendment only

clarifies, then its application to cases like this one, which arose before its effective

date, is permitted. If, however, the amendment changes the guideline’s meaning,

then its application to cases that arose beforehand is barred by ex post facto

principles. I agree with my colleagues about that.

      Where I disagree with them is on the pivotal question of whether the

amendment does change, instead of simply clarify, § 2B3.1(b)(2)(F). Although not

certain that my colleagues are mistaken in their different view, I believe that the

amendment only clarifies and does not change the meaning of that guideline. The

reasons that persuade my colleagues to the contrary fail to convince me.

      It is true, as they point out, that Amendment No. 552 modified not only the

explanatory commentary but also the text of § 2B3.1(b)(2)(F) itself. But so what?

The language of a guideline as well as the language of its commentary can be

ambiguous. The process of clarifying the meaning of a guideline, no less than the

process of changing its meaning, can involve modification of the guideline




                                           13
language itself. Modification of language is, after all, the principal means by

which one clarifies meaning.

       Consider an example close to home. If my personal experience is a reliable

guide, a judge makes numerous changes in the actual language of an opinion in the

course of editing it. Usually, those changes are not done to alter the meaning of

the opinion’s holding or its reasoning, but instead are designed to clarify what is

intended; most of those changes are made to prevent or resolve ambiguities. The

same thing happens in the legislative process. When a dispute arises over the

meaning of a provision in a statute, legislators sometimes try to clear up matters in

committee reports, which are a kind of legislative commentary, but they also can

and frequently do revise the actual language of the ambiguous provision itself in

order to clarify its meaning. A change in the language of the provision itself does

not mean its meaning has been changed; often all that has been done is to clarify

the original meaning.

      The same thing can and does happen with sentencing guidelines. If the

language of a particular guideline is ambiguous, the best way for the Commission

to resolve that ambiguity may be to modify the language of the guideline itself, not

just the commentary. We should not conclude that the original intent or meaning

of a guideline has been changed merely because the Commission, in the course of


                                         14
exercising its function of ensuring that a guideline is interpreted uniformly,

chooses to resolve an ambiguity by changing the guideline language itself.

      Of course, this discussion assumes there was an ambiguity in §

2B3.1(b)(2)(F) to clarify. Proof of that ambiguity is found in the division of the

circuits over the meaning of the guideline. If there had been no ambiguity, there

would have been no disagreement among the circuits. Where circuits reach

different conclusions about the meaning of the same language, which is what

happened with this guideline, then that language is ambiguous. When an

ambiguity is brought to the surface and results in differing applications of the same

guideline, the Commission has the authority, perhaps the duty, to clarify matters.

The Commission did so in this case, explaining the purpose of Amendment No.

552, as follows:

             This amendment addresses a circuit court conflict
             regarding the application of the “express threat of death”
             enhancement in § 2B3.1 (Robbery). The amendment
             adopts the majority appellate view which holds that the
             enhancement applies when the combination of the
             defendant’s actions and words would instill in a
             reasonable person in the position of the immediate victim
             (e.g., a bank teller) a greater amount of fear than
             necessary to commit the robbery. See, e.g., United States
             v. Robinson, 86 F.3d 1197, 1202 (D.C. Cir. 1996)
             (enhancement applies if (1) a reasonable person in the
             position of the immediate victim would very likely
             believe the defendant made a threat and the threat was to
             kill, and (2) the victim likely thought his life was in

                                          15
             peril); United States v. Murray, 65 F.3d 1161, 1167
             (4thCir. 1995) (“any combination of statements, gestures,
             or actions that would put an ordinary victim in reasonable
             fear for his or her life is an express threat of death”).

U.S.S.G. App. C, amend. 552 (Nov. 1997).

      There was an ambiguity that gave rise to a circuit split over the meaning of the

§ 2B3.1(b)(2)(F) language. Most circuits addressing the language in question thought

it meant something different from what this circuit did. The Commission needed to

resolve the ambiguity and mend the split. It could have done so by going with either

the majority or minority view. The Commission decided to adopt the majority view,

and it effectuated that decision by changing the language of the guideline and the

commentary to remove the ambiguity.

      To be fair, there are two ways to interpret the Commission’s adoption of the

majority view about the meaning of § 2B3.1(b)(2)(F).           One way is that the

Commission went with the majority view, because that view expresses what the

Commission intended when it adopted the original language of the guideline, that is,

the amendment signals that the majority of circuits which had spoken had gotten it

right. The other way to interpret the amendatory action is that the majority view was

not what the Commission intended to begin with, but on second thought the

Commission concluded that view was the best policy result after all, and adopted it

for that reason. Under that interpretation of the amendment, it was adopted to change

                                         16
the originally intended meaning of the guideline, and as it happens, the change

brought the meaning around to what the majority of the circuits to have spoken

thought (mistakenly) the initial language had meant. How do we decide which of

these two interpretations of the Commission’s action is correct?

       I think the proper approach when the Commission has acted to resolve a circuit

split is to presume that the Commission has carried out its duty to clarify ambiguous

guideline language and has not changed its original view concerning the intended

meaning of that language.     That presumption should control absent some strong

indication from the Commission that, in acting to resolve an ambiguity, it has changed

what it originally intended the guideline to mean. Such a presumption serves the

important purpose of ensuring national uniformity in application of the guidelines.

Achieving uniformity is, after all, the purpose of having the Commission resolve

ambiguities and mend circuit splits.

      If we do not presume that amendments which resolve ambiguities and mend

splits are clarifying, then courts which took the view not adopted by the Commission

will often conclude, as my two colleagues have in this case, that the meaning of the

guideline has been changed instead of clarified. They will do so largely because the

Commission did not choose their circuit’s view. Human nature being what it is, the

reasoning goes like this: We held the guideline meant A, so that is what it meant;


                                         17
the Commission now says the guideline means B; therefore, the Commission has

changed the meaning of the guideline.

      Absent a presumption that split-mending amendments are clarifying, they will

fail to achieve uniformity in cases which arose before the effective dates of the

amendments. Courts, like this one, that took the view the Commission rejected, will

believe the true meaning of the guideline has been changed, so, they will continue

to follow their contrary position. Courts that have not enshrined the mistaken view

into their circuit law will more likely follow the clarified meaning. Courts that were

on the prevailing side of the split certainly will follow the clarified meaning, because

it is what they thought all along. Only when there are no more cases that arose before

the effective date of an amendment will there be nationwide uniformity in application

of the guideline in question. Thus, without a presumption that such amendments only

clarify, not change, the Commission’s intent concerning the appropriate application

of the guideline, the benefit of uniform application which such amendments are

designed to achieve will be lost for a number of years.

      Applying the presumption of clarification to this case, I do not think there is any

indication, much less a strong indication, that the Commission intended Amendment

No. 552 to change the meaning of           § 2B3.1(b)(2)(F).     The explanation the

Commission gave does not state, imply, or hint that it was doing any more than


                                          18
clarifying the guideline to remove the ambiguity clouding the original intent behind

it. After identifying the circuit split which was the motivation for amending §

2B3.1(b)(2)(F), the Commission explained that “[t]he amendment adopts the majority

appellate view . . . .” U.S.S.G. App. C, amend. 552 (Nov. 1997). A fair reading of

that statement is that the Commission was acknowledging the majority of the circuits

had correctly understood the Commission’s original intent. The Commission did not

say the majority of courts to decide the issue had misunderstood its intent and that the

Commission was, upon reflection, changing its own intended view of the proper

application of the guideline. Nor did the Commission otherwise indicate that the

minority view of § 2B3.1(b)(2)(F) had correctly reflected the Commission’s original

intent.

          In amending the guideline and commentary, the Commission did not change

any of the examples in the commentary, examples which illustrate the intended

application of § 2B3.1(b)(2)(F). The reason those examples were not changed is that

the intended application was not being changed. If the Commission had thought the

amendment effected a substantive change of the guideline, it would have altered the

illustrative examples in the commentary to reflect that change.

          The only arguable indication that the Commission intended to effect a

substantive change is that it deleted from an earlier draft of the explanation for


                                          19
Amendment No. 552 an explicit statement that the amendment “clarifies the

Commission’s intent.” Proposed Amendment to the Federal Sentencing Guidelines,

60 Crim. L. Rep. (BNA) 2019, 2035 (Jan. 15, 1997) But the rewriting of the

explanatory language and the deletion of the explicit reference to clarification does not

necessarily mean that the Commission thought the amendment was for some purpose

other than clarification. The explicit reference to clarification could just as easily

have been deleted as redundant in view of the other language explaining that the

amendment “addresses a circuit conflict” and “adopts the majority appellate view.”

U.S.S.G. App. C, amend. 552 (Nov. 1997). At most, the deletion of the express

reference to clarification from the explanation is ambiguous and does not overcome

the presumption, which should attend any amendment by the Commission in response

to ambiguity in a guideline, that the amendment only clarifies the Commission’s

original intent concerning the proper application of the guideline.

      Finally, because the Commission’s power to clarify ambiguities in the

Sentencing Guidelines is well established, a defendant cannot successfully claim, for

ex post facto purposes, that he lacked “fair warning” that the Commission could

clarify an ambiguous provision in a guideline in a manner unfavorable to him. The

existence of the ambiguity itself provides notice that the guideline can be interpreted

either way and that the Commission can resolve any difference of opinion about the


                                           20
matter to the defendant’s detriment. Moreover, a defendant who is adversely affected

by the Commission’s decision to resolve an ambiguity and end a circuit split is not

situated any differently from a defendant adversely affected by a Supreme Court

decision resolving such an ambiguity. Just as there is no ex post facto problem, i.e.,

no lack of fair warning, when the Supreme Court resolves an ambiguity, there is none

when the Commission does the same thing.

       As I said at the beginning, I am not certain my colleagues are mistaken but I

think they are. I would hold that Amendment No. 552, the sole purpose of which was

to resolve a circuit split over the meaning of § 2B3.1(b)(2)(F), is a clarification of that

guideline and not a change in its meaning. As a result, applying it to cases that arose

before the effective date of the amendment does not violate the Ex Post Facto Clause.




                                            21